         Case 1:16-cv-03759-ELH Document 108 Filed 05/24/19 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                           BALTIMORE DIVISION


CONSUMER FINANCIAL
PROTECTION BUREAU,
                                                         Case No. 1-16-cv-03759-ELH
                     Plaintiff,

              v.

ACCESS FUNDING, LLC,
ACCESS HOLDING, LLC,
RELIANCE FUNDING, LLC,
LEE JUNDANIAN,
RAFFI BOGHOSIAN,
MICHAEL BORKOWSKI, and
CHARLES SMITH,

                     Defendants.


       DECLARATION OF CHRISTINA S. COLL IN SUPPORT OF
          CONSUMER FINANCIAL PROTECTION BUREAU’S
 MOTIONS FOR (1) A MODIFICATION OF THE SCHEDULING ORDER AND
       (2) LEAVE TO FILE A SECOND AMENDED COMPLAINT

       1.     I am a Senior Litigation Counsel for the Bureau of Consumer Financial

Protection’s (Bureau’s) Office of Enforcement and the lead staff attorney in this

litigation.

       2.     I am authorized to execute this declaration to verify facts set forth in the

Bureau’s motions for (1) a modification of the scheduling order and (2) leave to file a

second amended complaint and the accompanying memorandum in support. The facts

set forth in this declaration are based on my personal knowledge or information made

known to me in the course of my official duties.
        Case 1:16-cv-03759-ELH Document 108 Filed 05/24/19 Page 2 of 6



      3.     Attached as Exhibit 1 is a true and correct copy of a June 12, 2014 email

and attachments (AF-2-0125206 – AF-2-0125217) received by the Bureau from Access

Funding, LLC, (“Access Funding”) in a November 30, 2018 production.

      4.     Attached as Exhibit 2 is a true and correct copy of portions of the

transcript from the March 28, 2019 deposition of Joseph Kim

      5.     Attached as Exhibit 3 is a true and correct copy of a February 19, 2014

email and attachments (AF-2-0078394 – AF-2-0078408) received by the Bureau from

Access Funding in a November 30, 2018 production.

      6.     Attached as Exhibit 4 is a true and correct copy of a document titled

“Sales Manual” (AF-2-0054548 – AF-2-0054587) received by the Bureau from Access

Funding in a November 30, 2018 production.

      7.     The Bureau served a civil investigative demand (“CID”) on Access Funding

on September 18, 2015. This CID requested answers to interrogatories, production of

documents, and written reports.

      8.     Attached as Exhibit 5 is a true and correct copy of Plaintiff’s First Request

for Production of Documents to Defendants Access Funding, LLC, dated May 7, 2018.

      9.     Attached as Exhibit 6 is a true and correct copy of Plaintiff’s Second

Request for Production of Documents to Defendants Access Funding, LLC, dated

July 27, 2018.

      10.    Attached as Exhibit 7 is a true and correct copy of a document received by

the Bureau titled Defendant Access Funding, LLC’s Objections and Responses to

Plaintiff’s First Request for Production of Documents, dated June 6, 2018.




                                           2
        Case 1:16-cv-03759-ELH Document 108 Filed 05/24/19 Page 3 of 6



       11.    Attached as Exhibit 8 is a true and correct copy of a document received

by the Bureau titled Defendant Access Funding, LLC’s Objections and Responses to

Plaintiff’s Second Request for Production of Documents, dated August 27, 2018.

       12.    Attached as Exhibit 9 is a true and correct copy of a letter from me to

Defendants’ counsel dated November 27, 2018 regarding missing documents in CFPB v.

Access Funding, et al.

       13.    The Bureau received productions of documents from Access Funding

dated November 30, 2018; January 2, 2019; January 29, 2019; and February 22, 2019.

In total, these productions contained almost 40,000 documents. Each of these

productions contained responsive, previously withheld documents.

       14.    The Bureau’s September 18, 2015, CID served on Access Funding

requested “[a]ll policies, procedures, and training materials relating to … consumer

sales, solicitations, or telemarketing; … communications with consumers or third parties

about consumer transactions; assessing a consumer’s financial needs and use of

Structured Settlement transfer proceeds; structuring consumer transactions; interest or

effective-interest rates, discount rates, and calculations of the same; … [and] terms or

fees associated with consumer transactions.”

       15.    The Bureau’s September 18, 2015, CID served on Access Funding

requested “All telephone scripts, talking points, and FAQs.”

       16.    The Bureau’s September 18, 2015, CID served on Access Funding

requested “All written materials, including but not limited to scripts, talking points,

outlines, guidelines, and FAQs, used by individuals who advise consumers regarding

Structured Settlements.”

                                             3
        Case 1:16-cv-03759-ELH Document 108 Filed 05/24/19 Page 4 of 6



      17.    The Bureau’s September 18, 2015, CID served on Access Funding

requested “All documents (other than contracts or agreements) used to communicate

the costs and/or benefits to the consumer of a Company product or service.”

      18.    Access Funding’s counsel and Bureau counsel exchanged several letters

regarding the September 18, 2015, CID. Access Funding counsel sent letters to the

Bureau dated October 6, 2015 and October 13, 2015. And Bureau counsel sent letters to

Access Funding counsel dated October 14, 2015 and November 3, 2015.

      19.    In an October 13, 2015 letter, Access Funding counsel wrote:

      By way of further background, the process at Access is relatively simple:

      individuals interact with the Company because they want to sell a portion

      of their payment stream. In almost every instance, the individual has

      already conducted a transaction with a competitor of the Company and

      already understands the process. Additionally, in almost every instance,

      the individual is also speaking with a competitor of the Company. The

      individual tells Access how much money they need and what their

      payments are, and Access then makes them an offer. If the Company and

      the individual agree on terms, the deal terms are provided in a disclosure

      statement, which is sent via the mail to the annuitant and signed before a

      notary. At this point, the 45-90 day process of legally perfecting the sale of

      the purchased income stream through a court order begins.



      During this time, there is minimal communication with the annuitants

      with the exception of local counsel providing a Notice of Hearing related to

                                            4
        Case 1:16-cv-03759-ELH Document 108 Filed 05/24/19 Page 5 of 6



      their upcoming court date and providing the annuitant the anticipated

      funding date.

      20.    I learned on N0vember 20, 2018 from the Maryland Attorney General’s

Office that Access Funding had produced new documents to that office. The Bureau

received several of these documents from the Maryland Attorney General’s Office, and

ran searches that confirmed the documents were not duplicates of information already

in the Bureau’s possession.

      21.    Attached as Exhibit 10 is a true and correct copy of an email from me to

Defendants’ counsel dated November 29, 2018.

      22.    The November 30, 2018 production to the Bureau from Access Funding

contained over 35,000 documents.

      23.    Attached as Exhibit 11 is a true and correct copy of a letter from Access

Funding counsel to me dated November 30, 2018.

      24.    Access Funding used different production formats for its various

productions to the Bureau over the course of the Bureau’s investigation and the

discovery in this litigation. Therefore, the Bureau needed to perform document-specific

manual searches to determine that the November 30, 2018, production contained many

responsive documents that Access Funding had not previously produced.

      25.    Attached as Exhibit 12 is a true and correct copy of a letter from me to

Defendants’ counsel dated December 18, 2018 regarding missing documents.

      26.    Attached as Exhibit 13 is a true and correct copy of a letter from Access

Funding counsel to me dated January 2, 2019.




                                           5
        Case 1:16-cv-03759-ELH Document 108 Filed 05/24/19 Page 6 of 6



      27.    Attached as Exhibit 14 is a true and correct copy of a letter from Access

Funding counsel to me dated January 29, 2019.

      28.    Attached as Exhibit 15 is a true and correct copy of a letter from Access

Funding counsel to me dated February 22, 2019.

      29.    Attached as Exhibit 16 is a true and correct copy of an

October 11, 2013 email and attachments (AccessCFPB011820 – AccessCFPB011839)

received by the Bureau from Access Funding, LLC, (“Access Funding”) in a

February 22, 2019 production.

      30.    Attached as Exhibit 17 is a true and correct copy of portions of the

transcript from the March 5, 2019 deposition of Mark Gutierrez.



      I declare under penalty of perjury that the foregoing is correct.

Executed on May 24, 2019.
                                         /s/ Christina S. Coll

                                         Christina S. Coll
                                         Senior Litigation Counsel
                                         Bureau of Consumer Financial Protection
                                         1700 G Street, NW
                                         Washington, DC 20552




                                            6
